Exhibit 99.3 Altairnano to Provide Proterra with Battery Modules for Electric Buses RENO, Nev.– August 6, 2009– Altair Nanotechnologies, Inc. (Altairnano) (Nasdaq: ALTI), a leading provider of energy storage systems for clean, efficient power and energy management, today announced it has been selected by Proterra, a leading manufacturer of zero emission commercial transportation solutions, to deliver advanced battery modules for electric buses. The value of the contract is $898,400. Under terms of the agreement, Altairnano will supply Proterra with advanced battery modules. Each module features Altairnano’s 1P10S module configuration. The modules will be used by Proterra for building several EV and hybrid EV buses for municipalities and transportation authorities. The buses are predominately all-electric, 35-foot Proterra FCBE 35 transit buses. Today’s announcement follows 18-months of demonstration and testing of Altairnano’s lithium-titanate battery modules by Proterra. Recent demonstrations of the FCBE 35 transit bus utilizing Altairnano’s lithium-titanate battery technology at the Pennsylvania Transportation Institute at Pennsylvania State University achieved over 20 miles per gallon in fuel economy equivalency testing. This achievement is recognized to be up to 400 percent better than today’s conventional diesel or competitor’s hybrid transit buses. “Altairnano’s battery technology is a great fit supporting Proterra’s expertise in the design and manufacturing of efficient, cost-effective, and environmentally responsible transit solutions,” said Jeff Granato, CEO, Proterra. “Distinctive performance attributes of Altairnano’s battery technology specific to our requirements include fast charging, long cycle life, and durability.” Designed for use in light duty and commercial HEV & EV applications, the 1P10S module withstands the rigors of commercial transportation by offering high cycle life, reliability, and high power. The 1P10S module configuration features an operating temperature range between -40 degrees Celsius to +55 degrees Celsius, which enables battery modules to operate effectively in broad temperature extremes, from cold Boston winters to the summer heat of the Southwest. The battery modules utilize Altairnano’s 50Ah cell, feature a 10-minute charge and provide a cycle life up to 9,000 100% depth of discharge cycles. Each module operates at 24 volts. “Compared to other EV and HEV transportation applications, mass-transit reflects a more rapid path to the commercialization of our technology,” said Terry Copeland, president and CEO. “Not only does it provide important top-line revenue, but it also helps us build better power and energy management systems. Batteries for mass transit applications require safety, ruggedness, and reliability. These are the same attributes required for the energy and utility sector.” About Altair Nanotechnologies Inc.
